Citation Nr: 0834613	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-39 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right lower extremity 
disability.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to May 1967 
and in reserves from May 1967 to February 1975.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied service connection for 
residuals, right lower extremity injury, with arthritis, 
foot, toes, and leg. 

FINDING OF FACT

The veteran does not have a current disability of the right 
lower extremity.


CONCLUSION OF LAW

The criteria for service connection for a disability of the 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from arthritis in his 
right lower extremity.  In his notice of disagreement, 
received in July 2006, the veteran stated that these symptoms 
were the result of a right lower extremity injury incurred 
during active duty.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifested to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

A service treatment record, dated September 1964, contains 
evidence of injury to veteran's right lower extremity.  The 
treatment record shows that veteran's fractures of the distal 
phalanges of the first and second toes of the right foot and 
other toe injuries were treated.  However, service treatment 
records were negative for any further treatment or reported 
symptoms of the veteran's right lower extremity or the first, 
second, or third toe of the right foot.

In reports of medical history, dated February 1967 and May 
1979, the veteran did not claim any symptoms of arthritis or 
foot trouble, providing evidence against his own claim.  In 
associated reports of medical history, dated February 1967 
and May 1979, the examiner documented normal evaluations of 
the veteran's feet and lower extremities, providing more 
evidence against this claim.  

A report of medical history in November 1982, while the 
veteran was in the Army reserves, listed the status post 
fracture of toes of the right lower extremity incurred in 
1964.  The examiner reported that there were no residual 
effects or disability.  The associated report of medical 
examination in November 1982, approximately 18 years after 
the 1964 foot injury, also reflected normal evaluations of 
the feet and lower extremities.  

These reports, overall, provide evidence against the 
veteran's claim because they show that the veteran did not 
have any such residuals during service or following 
separation from active service.  

In his July 2006 notice of disagreement, the veteran 
indicated that he had not needed treatment for his reported 
right lower extremity disorder since service.  He has not 
submitted any evidence of treatment post-service.  In short, 
the record is absent for any objective evidence that the 
veteran currently has arthritis or any disorder of his right 
lower extremity.

With respect to the veteran's own contention that he 
currently suffers from arthritis in his right lower extremity 
and that any such arthritis is related to service, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike diagnoses of varicose veins and a dislocated shoulder, 
which were the issues in Barr and Jandreau respectively, 
whether the veteran currently has residuals of his inservice 
injury of his right lower extremity or whether any arthritis 
of his right lower extremity is related to his service 
decades ago are medical questions too complex to be the 
subject of the opinion of a layperson. See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions). 
Therefore, the Board finds that the veteran's opinions as to 
whether he currently has arthritis of the right lower 
extremity and whether his current symptoms are related to 
service, are not competent evidence.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a "disability."  See 38 U.S.C.A. §1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 
Vet.App. 223,225 (1992).  

The veteran has not asserted that he has had symptoms of his 
right lower extremity since his inservice injury.  Indeed, he 
stated in his July 2006 notice of disagreement, that he 
injured his foot when he was 20 years old and needed no 
medical treatment following separation from service.  He has 
only expressed a belief that his current right lower 
extremity symptoms are related to that injury some four 
decades ago.

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet.App. 
488, 496 (1997).  Over four decades elapsed from the time of 
the veteran's separation, and the record is absent for any 
evidence of treatment during that time.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The Board finds that the veteran's contentions are outweighed 
by the service and post-service medical records in this case 
which provide highly probative evidence against this claim.  
Even if the Board were to assume that the veteran has the 
disability at issue, the medical evidence indicates a problem 
that began decades after service with no connection to 
service. 

Based on all evidence of record, the preponderance of 
evidence shows that the veteran does not have a current 
disability of the right lower extremity.  As such, his claims 
for service connection must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In a letter notifying the veteran of the April 2006 rating 
decision, and in a separate letter sent to the veteran in 
January 2008, the RO provided the veteran with content 
compliant notice as to how VA assigns disability ratings and 
effective dates.  However, as the April 2006 notification 
letter was not a separate notice letter and as there has been 
no readjudication of the matter by the RO following the 
January 2008 letter, the timing defect remains.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Regardless, because the RO denied service connection and the 
Board here denies the veteran's appeal, as a matter of law, 
no disability rating or effective date will be assigned for 
the claimed condition.  Hence, this timing error is harmless 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 
2007).

In this case, the remaining VCAA duty to notify was satisfied 
by way of a letter sent to the veteran in January 2006 that 
fully addressed all three notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, there is no competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability.  Although the veteran asserts that he currently 
suffers from residuals of injury to the right lower 
extremity, the record is absent for any evidence of 
persisting or recurring symptoms of a right lower extremity 
disability, either during active service or post service.  
Therefore, the first factor in determining whether a medical 
examination is necessary is not satisfied.

Even if the Board assumes that the veteran has a current 
problem, in light of the medical record a VA examination 
would not provide a basis to grant this claim; the Board 
finds that there is sufficient competent medical evidence of 
record to make a decision on the claim without a VA 
examination. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
records and VA outpatient treatment records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


